DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-18 of US Patent No. 11,017,173. Since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. As an example, the pending application claim includes similar language as claim 1 of the patent claims except: “…generating encoded text from the caption using a recurrent neural network, wherein the attention neural network generates the visual context vector at least in part from the encoded text.” Claims 2-20 are rejected for similar reasons.
Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). In re Van Ornum and Stang, 214 USPQ 761.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub 2018/0181592).
Regarding claim 1, Chen discloses a method comprising: identifying, using one or more processors of a machine, a multimodal message that includes an image and a caption comprising words (para 0041); generating, using an attention neural network, a visual context vector from the caption and the image, the visual context vector emphasizing portions of the caption based on objects depicted in the image (para 0020-0021; para 0063); generating, using an entity recognition neural network, an indication that one or more words of the caption correspond to a named entity (para 0041 – Golden Gate Bridge; para 0021, 0023, 0044); and storing the one or more words as the named entity of the multimodal message (para 0040-0043).
Regarding claim 2, Chen discloses further comprising: selecting one or more items of content using the named entity (para 0041).
Regarding claim 3, Chen discloses further comprising: generating a modified multimodal message comprising the image, the caption, and the one or more items of content (para 0040-0041).
Regarding claim 4, Chen discloses wherein the attention neural network comprises a convolutional neural network (para 0067, 0081), and the method further comprises: generating, using the convolutional neural network, one or more image vectors from the image, wherein the attention neural network generates the visual context vector using the one or more image vectors and the caption (para 0067-0068, para 0081).
Regarding claim 5, Chen discloses wherein the one or more image vectors comprise a global vector corresponding to the image and regional vectors corresponding to regions of the image (para 0068).
Regarding claim 6, Chen discloses wherein the words of the caption comprise at least one or more of: individual characters, symbols, a sequence of characters (para 0041).
Regarding claim 7, Chen discloses further comprising: initializing the entity recognition neural network using the visual context vector as an initial data input item (para 0020-0021; para 0063).
Regarding claim 8, Chen discloses wherein the entity recognition neural network and the attention neural network are trained end-to-end (para 0065).
Regarding claims 9 and 17, see rejection of claim 1.
Regarding claims 10 and 18, see rejection of claim 2.
Regarding claims 11 and 19, see rejection of claim 3.
Regarding claims 12 and 20, see rejection of claim 4.
Regarding claim 13, see rejection of claim 5.
Regarding claim 14, see rejection of claim 6.
Regarding claim 15, see rejection of claim 7.
Regarding claim 16, see rejection of claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652